United States Court of Appeals
                      For the First Circuit

No. 13-1298

              TIMOTHY A. WILSON and CARRIE E. WILSON,

                      Plaintiffs, Appellants,

                                v.

                   HSBC MORTGAGE SERVICES, INC.,

                       Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Timothy S. Hillman, U.S. District Judge]


                              Before

                        Lynch, Chief Judge,
              Thompson, and Kayatta, Circuit Judges.



     Helene Gerstle for appellants.
     John S. McNicholas, with whom Lawson Williams and Korde &
Associates were on brief, for appellee.


                         February 14, 2014
           THOMPSON, Circuit Judge.        Husband and wife Timothy A.

Wilson and Carrie E. Wilson (collectively, "the Wilsons") appeal

the district court's dismissal of their eight-count complaint

alleging   certain    improprieties   with   respect     to   HSBC   Mortgage

Services, Inc.'s ("HSBC") acquisition of the mortgage on their home

by way of an assignment from Mortgage Electronic Registration

System, Inc. ("MERS").     The Wilsons claim the assignment is void

because it was executed not by MERS, but by an HSBC employee who

falsely purported to sign on MERS's behalf.              According to the

Wilsons, HSBC never acquired the mortgage to their property and has

no right to initiate foreclosure proceedings.

           A homeowner in Massachusetts who is neither a party to

nor a third party beneficiary of a mortgage assignment has standing

to challenge the assignment on the grounds that it is void.

Although the Wilsons' complaint sets forth some rather troubling

accusations   about    HSBC's   business     practices    and   foreclosure

procedures, the Wilsons have not set forth a colorable claim that

the mortgage assignment in question is void. Because we agree they

lack standing to raise certain claims, and because they have failed

to state a claim for promissory estoppel with respect to a loan

modification, their request for injunctive relief must also fail.

Accordingly, we affirm.




                                   -2-
                                 BACKGROUND

            The facts are straightforward. We recite them as alleged

in   the    Wilsons'   Amended     Verified   Complaint   ("Complaint"),

supplementing as necessary with information found in the mortgage

itself, public records, documents incorporated into the complaint

by reference, and other matters susceptible to judicial notice.1

Giragosian v. Ryan, 547 F.3d 59, 65 (1st Cir. 2008).

            On June 28, 2004, the Wilsons granted a mortgage on their

property in Northborough, Massachusetts to Ameriquest Mortgage

Company ("Ameriquest") in order to secure a promissory note.        The

mortgage was recorded on July 6, 2004, and on that same day

Ameriquest assigned its interest in the mortgage to MERS (the "2004

Assignment").2    The 2004 Assignment was recorded on February 8,

2005.

            HSBC entered the picture on March 19, 2009, the date on

which MERS purported to execute a document assigning the Wilsons'

mortgage to HSBC (the "2009 Assignment").       The 2009 Assignment was

recorded in the Worcester County Registry of Deeds on April 13,




        1
       Although purporting to be an "Amended Verified Complaint,"
the document was signed by counsel rather than the Wilsons and was
not signed under oath. The Wilsons' original complaint, filed in
the Massachusetts Land Court, was verified by Plaintiff Timothy A.
Wilson.
        2
        While the Complaint refers to this as an "alleged"
assignment, none of the counts relate to the 2004 Assignment.

                                     -3-
2009.    According to the Complaint, the 2009 Assignment "was

executed by Shelene Strauss, as Vice President of MERS."

              The Wilsons attached a copy of the 2009 Assignment to

their Complaint. The document is entitled "Corporate Assignment of

Mortgage" and identifies MERS as the assignor and HSBC as the

assignee.     It goes on to identify the original mortgage granted by

the Wilsons for their property in Northborough.                The assignment's

text states, in pertinent part, "Assignor [MERS] hereby assigns

unto the above-named Assignee [HSBC], the said Mortgage together

with the Note or other evidence of indebtedness" with respect to

the Wilsons' property.        The signature block towards the bottom of

the document reads as follows:

              MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
              On March 19, 2009

              By: /s/ Shelene Strauss
              SHELENE STRAUSS, Vice-President

The face of the 2009 Assignment further shows it was notarized on

March 19, 2009, the same date upon which it was signed.

              In   spite     of     the    2009       Assignment's      text,   and

notwithstanding their prior allegation that Strauss executed it on

behalf of MERS, the Wilsons allege Strauss prepared the 2009

Assignment "on behalf of the assignee [i.e., HSBC] and not the

assignor [i.e., MERS]." The Complaint further alleges that Strauss

has notarized other mortgage assignments from MERS to HSBC on at

least   two     occasions,    and    that       she   "prepared   and    signed   a


                                          -4-
Satisfaction of Mortgage on behalf of Beneficial Financial, Inc."

The Complaint goes on to allege that Strauss has "robo-signed

documents assigning mortgages, including the [Wilsons'] mortgage,

to [HSBC] from various lenders."       The Wilsons do not define the

term "robo-signed" in their Complaint.

          Following the 2009 Assignment, HSBC, "relying on the

robo-signed assignment[]," began foreclosure proceedings by sending

certain notices to the Wilsons and making various filings in the

Massachusetts Land Court.       Throughout these proceedings, HSBC

claimed that it held the mortgage on the Wilsons' property.         The

Wilsons, however, assert that HSBC did not, in fact, hold their

mortgage because the 2009 Assignment was "robo-signed and therefore

fraudulent."

          The    Wilsons   go   on   to   introduce   allegations   of

irregularities regarding HSBC's foreclosure processes. In November

2010, HSBC reported to the Securities and Exchange Commission that

it had halted its foreclosures because of "certain deficiencies in

the processing, preparation and signing of affidavits and other

documents supporting foreclosures . . . including the evaluation

and monitoring of third-party law firms retained to effect [its]

foreclosures."   In April 2011, HSBC's parent company entered into

a Consent Order with the United States Department of the Treasury

Comptroller of Currency (the "Consent Order") stating, in part,

that it had "identified certain deficiencies and unsafe or unsound


                                 -5-
practices in residential mortgage servicing and in the Bank's

initiation and handling of foreclosure proceedings."                    According to

the Complaint, the Consent Order required HSBC's parent company to

hire       an   independent    consultant      to   review   certain    residential

foreclosure actions and to determine "whether loss mitigation

activities        with   respect   to    foreclosed     loans    were    handled    in

accordance with the requirements of the HAMP, and consistent with

the policies and procedures applicable to the Bank's proprietary

loan modifications or other loss mitigation programs."3

                Then,    on   November   21,    2011,   MERS    again   purportedly

assigned the Wilsons' mortgage to HSBC (the "2011 Assignment").

This 2011 Assignment was recorded on November 23, 2011.                            The

Wilsons allege that HSBC was no longer a member of MERS at this

point in time, having ceased its membership sometime in 2009.                      The

Wilsons further allege that, as of the time they filed their

Complaint, their mortgage was in "inactive" status with MERS. They

have not alleged that HSBC (or MERS) has taken any further actions

towards foreclosing on their property.




       3
       The Home Affordable Mortgage Program ("HAMP") is "a federal
initiative that incentivizes lenders and loan servicers to offer
loan modifications to eligible homeowners." Young v. Wells Fargo
Bank, N.A., 717 F.3d 224, 228 (1st Cir. 2013). HAMP's ultimate
goal is to encourage mortgage holders to renegotiate the loans in
order to reduce a homeowner's "'mortgage payments to sustainable
levels, without discharging any of the underlying debt.'"       Id.
(quoting Bosque v. Wells Fargo Bank, N.A., 762 F. Supp. 2d 342, 347
(D. Mass. 2011)).

                                          -6-
            Indeed, it appears there was no further action at all

with respect to the Wilsons' mortgage until the Wilsons submitted

a hardship letter and income information to HSBC on March 26, 2012,

in connection with a request for a loan modification.                        HSBC

requested further information from the Wilsons the following day.

According to the Wilsons, HSBC then "suggested" to the Wilsons that

they would be required to pay 40% of the arrearage on their

mortgage,   approximately    $25,000,    as     a    condition   of    any   loan

modification.    This offer does not comply with HAMP requirements,

the Wilsons claim, because (1) HAMP does not require a down payment

for a loan modification and (2) the Wilsons never received written

notice that their request had been denied.

            Wasting no time after making their request for a loan

modification, the Wilsons filed their original complaint in the

Massachusetts Land Court on March 30, 2012.            HSBC promptly removed

the matter to the United States District Court for the District of

Massachusetts,   and   the   Wilsons    filed       their   "Amended   Verified

Complaint" on April 5, 2012.      In addition to the facts recounted

above, the Wilsons' eight-count Complaint contains the following

allegations: (1) HSBC was not the present holder of their mortgage

when it served them with a Notice of Right to Cure in 2009 and

Notice of Intent to Foreclose in 2010, (2) HSBC fraudulently

represented it was acting on behalf of MERS "when in fact it was

acting on behalf of [HSBC] and assigning the mortgage to itself"


                                  -7-
with respect to the 2009 Assignment, (3) HSBC breached its contract

with the Wilsons by attempting to foreclose on their property when

it did not hold the mortgage, (4) HSBC violated its obligation of

good faith and fair dealing with respect to its foreclosure

attempts, (5) HSBC made a promise, upon which the Wilsons relied,

that all documents to be recorded with respect to their mortgage

would be reliable and "free from fraud," (6) HSBC wrongfully

attempted to foreclose on their property, (7) HSBC should be

promissorily estopped from offering the Wilsons a loan modification

whose terms varied from HAMP requirements, and (8) the Wilsons are

entitled to injunctive relief.   The Complaint seeks both an award

of damages and "a permanent and preliminary injunction to issue

against [HSBC] enjoining [HSBC] from conducting a foreclosure

sale."

          HSBC fired back with a Rule 12(b)(6) motion to dismiss

for failure to state a claim.      The district court granted the

motion and dismissed the case on September 14, 2012.     Key to the

district court's decision was its conclusion that the Wilsons did

not have standing to challenge the 2009 Assignment because they

were not a party to that assignment and were not third-party

beneficiaries thereof.4   The next day the Wilsons filed a motion


     4
       The district court also dismissed Count II, which alleges
fraud against HSBC, for failure to plead the claim with the
specificity required by Rule 9(b) of the Federal Rules of Civil
Procedure. We need not consider this separate ground in light of
our resolution of the standing issue.

                                 -8-
for relief from judgment, which the district court denied on

February 13, 2013.     This timely appeal followed.

                               DISCUSSION

A.    Standard of Review

            We review the district court's grant of a Rule 12(b)(6)

motion de novo.   Woods v. Wells Fargo Bank, N.A., 733 F.3d 349, 353

(1st Cir. 2013). In doing so, we "construe all factual allegations

in the light most favorable to the non-moving party to determine if

there exists a plausible claim upon which relief may be granted."

Id.    The parties do not dispute that Massachusetts law applies to

all substantive issues in this case.         Ruiz v. Bally Total Fitness

Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007).         We are not wedded to

the district court's reasoning and may "affirm the decision below

on any ground made manifest by the record."           Id.

            Although   we   view   the    Complaint   in    the   light   most

favorable to the Wilsons, we disregard statements or allegations

that are "merely conclusory."      Woods, 733 F.3d at 353.         Nor are we

required to take every single allegation at face value:               "'[w]e

exempt, of course, those facts which have since been conclusively

contradicted by [the Wilsons'] concessions or otherwise . . . .'"

Soto-Negrón v. Taber Partners I, 339 F.3d 35, 38 (1st Cir. 2003)

(omission in original) (quoting Chongris v. Bd. of Appeals, 811
F.2d 36, 37 (1st Cir. 1987)).       We can also take into account the

mortgage itself, "'documents incorporated by reference in [the


                                    -9-
Complaint], matters of public record, and other matters susceptible

to judicial notice.'"           Giragosian v. Ryan, 547 F.3d 59, 65 (1st

Cir. 2008) (quoting In re Colonial Mortg. Bankers Corp., 324 F.3d
12, 20 (1st Cir. 2003)).            And where, as here, standing is at issue

we may consider "'further particularized allegations of fact deemed

supportive of [plaintiffs'] standing,'" such as those contained

within an affidavit.           McInnis-Misenor v. Me. Med. Ctr., 319 F.3d
63, 67 (1st Cir. 2003) (quoting Warth v. Seldin, 422 U.S. 490, 501

(1975)).

B.   Standing (Counts I-VI)

             The district court dismissed the first six counts of the

Wilsons' Complaint for want of standing.                    Specifically, the court

found     that   under   Massachusetts             law   "parties    cannot   challenge

mortgage assignments to which they were neither a party nor a

third-party      beneficiary."           Our       first   task,    therefore,     is   to

determine if the Wilsons have standing.                    McInnis-Misenor, 319 F.3d

at   67    ("Standing     is    .    .   .     a    threshold      question   in   every

case . . . .").          We, as did the district court, consider these

first six counts together because each one relies on the Wilsons'

contention that HSBC never acquired the mortgage on their home from

MERS.5     Because the question of whether certain facts establish


      5
       The Wilsons acknowledge they "raised the issue of the
validity of the assignments in Counts I-VI of the Complaint."
Notably, the Wilsons utilize the plural form, "assignments," but
the Complaint does not allege the 2004 Assignment is void, nor do
the Wilsons develop this argument on appeal. In their brief, the

                                             -10-
standing is a question of law, we review the district court's

resolution of the issue de novo.         Culhane v. Aurora Loan Servs. of

Neb., 708 F.3d 282, 289 (1st Cir. 2013)

             Standing--a litigant's right to be in the courtroom--must

be established in every case, as the Constitution permits the

federal courts to address only "actual cases and controversies."

Id. (citing U.S. Const. art. III, § 2, cl. 1).            A party does not

establish standing simply because the other side agrees to submit

a controversy to a federal court.        See Sosna v. Iowa, 419 U.S. 393,

398 (1975).     Instead, a plaintiff must show that he or she has a

personal stake in the litigation's outcome by "establish[ing] each

part of a familiar triad: injury, causation, and redressability."

Culhane, 708 F.3d at 289; see also McInnis-Misenor, 319 F.3d at 67

(observing     "[a]   litigant   bears    the   burden"   of   establishing



Wilsons state that while the 2004 Assignment is dated July 6, 2004,
it was not notarized until six days later.       In the very next
breath, however, they concede in a footnote that "there was no
requirement under Massachusetts Law at the time of the filing of
this Complaint that an assignment was required to be notarized."
The closest they come to making a legal argument is a single
sentence asserting they "raised sufficient facts in their Amended
Verified Complaint to support the contention that the Second, and
perhaps even the First assignments are void." This wishy washy
statement--one without analog in the Complaint--is a far cry from
an allegation that the 2004 Assignment is void. Any argument with
respect to its validity has, therefore, been waived. United States
v. Slade, 980 F.2d 27, 30 (1st Cir. 1992) ("Passing allusions are
not adequate to preserve an argument in either a trial or an
appellate venue."). While HSBC has dedicated a substantial part of
its brief to arguing that the 2004 Assignment is valid, because its
validity is not at issue we focus our inquiry on the 2009
Assignment.

                                   -11-
standing).      The third aspect of the test, redressability, is the

most important one for our purposes today.               To satisfy this prong,

a "plaintiff must adequately allege that a favorable result in the

litigation is likely to redress the asserted injury."                    Pagán v.

Calderón,     448 F.3d 16,   27   (1st    Cir.   2006)   (citing   Lujan   v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992)).                        Further,

separate and apart from these constitutional concerns, a plaintiff

must also generally show "that his claim is premised on his own

legal rights (as opposed to those of a third party), that his claim

is not merely a generalized grievance, and that it falls within the

zone of interests protected by the law invoked."                    Id. (citing

Ramírez v. Ramos, 438 F.3d 92, 98 (1st Cir. 2006)).

              Here, we must determine whether the Wilsons have standing

to   assert    their    particular      claims    with   respect   to    the   2009

Assignment.         Far from being done in a vacuum, our analysis is

guided by Culhane.            In that case, we analyzed Massachusetts

mortgage law and concluded that "a mortgagor has standing to

challenge the assignment of a mortgage on her home to the extent

that such a challenge is necessary to contest a foreclosing

entity's status qua mortgagee."                 Culhane, 708 F.3d at 291.

Although this language may appear to grant standing to a broad

group of individuals, we immediately dispelled any such notion by

explaining how this "holding, narrow to begin with, is further

circumscribed."        Id.   Pursuant to Culhane, under Massachusetts law


                                         -12-
a mortgagor has standing only "to challenge a mortgage assignment

as invalid, ineffective or void (if, say, the assignor had nothing

to assign or had no authority to make an assignment to a particular

assignee)."    Id.; see also Woods, 733 F.3d at 354 ("[S]tanding

exists for challenges that contend that the assigning party never

possessed legal title and, as a result, no valid transferable

interest ever exchanged hands.").   By contrast, "a [Massachusetts]

mortgagor does not have standing to challenge shortcomings in an

assignment that render it merely voidable at the election of one

party but otherwise effective to pass legal title."   Culhane, 708
F.3d at 291.

          The underlying reasoning behind this distinction is

straightforward.   A homeowner in Massachusetts--even when not a

party to or third party beneficiary of a mortgage assignment--has

standing to challenge that assignment as void because success on

the merits would prove the purported assignee is not, in fact, the

mortgagee and therefore lacks any right to foreclose on the

mortgage. Id.; see also U.S. Bank Nat'l Ass'n v. Ibanez, 458 Mass.
637, 647 (2011) ("Any effort to foreclose by a party lacking

'jurisdiction and authority' to carry out a foreclosure under these

[Massachusetts] statutes is void.") (quoting Chace v. Morse, 189
Mass. 559, 561 (1905)).      That same homeowner, though, lacks

standing to claim the assignment is voidable because the assignee

still would have received legal title vis-a-vis the homeowner.


                               -13-
Thus, even successfully proving that the assignment was voidable

would not affect the rights as between those two parties or provide

the homeowner with a defense to the foreclosure action.

           Here, the district court--which did not have the benefit

of Culhane or Woods--erroneously concluded that, as a matter of

law, "parties cannot challenge mortgage assignments to which they

were neither a party nor a third-party beneficiary."           In the wake

of Culhane and Woods, however, a trial court confronted with the

standing issue in this type of case must conduct an inquiry to

determine whether a plaintiff's allegations are that a mortgage

assignment was void, or merely voidable. We now turn to this task.

           1.    Void vs. Voidable Assignments

           Before delving into the meat of the Wilsons' allegations,

a word on the distinction between "void" and "voidable."            "Void"

contracts or agreements are "those . . . that are of no effect

whatsoever;     such   as   are   a   mere   nullity,   and   incapable   of

confirmation or ratification."          Allis v. Billings, 47 Mass. 415,

417 (1843).      By contrast, "voidable" refers to a contract or

agreement that is "injurious to the rights of one party, which he

may avoid at his election."           Ball v. Gilbert, 53 Mass. 397, 404

(1847).   Thus, while the party injured by a voidable contract has

the option of avoiding its obligations, it may choose instead to

ratify the agreement and hold the other party to it.             See Cabot

Corp. v. AVX Corp., 448 Mass. 629, 637-43 (2007).


                                      -14-
            The   Massachusetts   courts   have   provided   examples    of

voidable assignments in other contexts.           Cabot teaches that a

contract entered into under duress, whether economic in nature or

otherwise, is voidable by the victim.       Id. (discussing elements of

economic duress with respect to a commercial supply contract).

Agreements induced by fraudulent misrepresentations are voidable as

well.    See Shaw's Supermarkets, Inc. v. Delgiacco, 410 Mass. 840,

842 (1991) (noting employer would have been entitled to rescind

employment contract that had been induced by the applicant's false

representations).     Where the parties have made a mutual mistake

with regard to an essential element of an agreement, that agreement

is voidable by the adversely affected party.          See LaFleur v. C.C.

Pierce Co., 398 Mass. 254, 257-58 (1986) (addressing an attempt to

set aside a workers' compensation lump-sum agreement).             Further,

when a corporate officer acts beyond the scope of his authority,

"[h]is acts in excess of his authority, although voidable by the

corporation, legally could be ratified and adopted by it."

Commissioner of Banks v. Tremont Trust Co., 259 Mass. 162, 179-80

(1927)    (finding   an   ultra   vires    purchase   of   stock   by   the

corporation's president was voidable, but that the corporation

ratified the action by accepting the dividends); see also Glovin v.

Eagle Clothing Co., 247 Mass. 215, 217-18 (1924) (holding a

corporation may ratify and become bound by obligations incurred on




                                   -15-
its behalf by its president where the president acted outside the

scope of his authority).

              A void contract, on the other hand, is one that is of no

effect whatsoever and whose terms a court will not enforce.                         See,

e.g., Ball, 53 Mass. at 401-04 (refusing to enforce a contract

where the parties placed a wager on the outcome of an election).

Specific to the mortgage context, a void mortgage assignment is one

in which the putative assignor "never properly held the mortgage

and, thus, had no interest to assign."                Culhane, 708 F.3d at 291.

We    have   also   found   that    a    party    who    challenges         a   mortgage

assignment on the grounds that the assignor was but a nominee for

the mortgage holder and "never possessed a legally transferable

interest" in the mortgage alleges a void, as opposed to merely

voidable,      assignment.         Woods, 733 F.3d     at     354       (applying

Massachusetts law).

              The common thread running through Culhane and Woods is

the   allegation     that    the   foreclosing        entity    had    no       right   to

foreclose, as it had never become the mortgage holder in the first

place. In other words, the homeowners sought to establish that the

mortgage transfer from the assignor to the assignee--who in turn

attempted to foreclose--was void at the outset.                        Through this

allegation, the plaintiffs in those cases established standing

because      they   challenged     the    foreclosing        entity's       status      as

mortgagee of their property.            Similarly, we must determine whether


                                         -16-
the Wilsons have set forth a claim that the 2009 Assignment was

void and, therefore, that HSBC is not their mortgagee.

              2. Have the Wilsons alleged a void or voidable mortgage
              assignment?

              As we are concerned with standing in this case, we do not

take the Wilsons' conclusory characterization of their allegations

as being about a "void" assignment as gospel.           Instead, we review

the materials before us, including the text of the 2009 Assignment,

in light of Massachusetts law to determine whether the Wilsons'

Complaint sets forth allegations that the 2009 Assignment is void,

or merely voidable.

              The parties, having taken standing for granted with

respect to the 2009 Assignment, have not presented any extensive

argument with respect to that issue.         They have, however, provided

their views on the 2009 Assignment's validity under Massachusetts

law as part of their treatment of the district court's resolution

of the motion to dismiss. While presented for a different purpose,

these arguments nevertheless highlight issues important to the

standing analysis.

              The Wilsons insist their Complaint alleges that the 2009

Assignment is void.       The basis for this assertion is their claim

that   HSBC    assigned   their   mortgage   to   itself   because   Strauss

executed it on behalf of HSBC, not MERS.          They urge us to find this

is so from the face of the 2009 Assignment itself.          HSBC disagrees

entirely, arguing that the 2009 Assignment not only effectively

                                    -17-
transferred the mortgage interest from MERS to HSBC but, moreover,

is unassailable under Massachusetts law.    Having considered the

arguments of counsel and in light of the materials before us, we

conclude that the Wilsons' Complaint does not allege that the 2009

Assignment is void.   We explain.

          The reasoning behind the Wilsons' argument that the 2009

Assignment is void runs as follows:     Strauss is an employee of

HSBC; Strauss executed the 2009 Assignment; when Strauss executed

the assignment, she did so as an employee of HSBC; therefore, MERS

never assigned the mortgage to HSBC.   The Wilsons' own Complaint,

however, flatly contradicts this position, as it explicitly alleges

that "[t]he March 19, 2009 assignment from MERS to [HSBC] was

executed by Shelene Strauss, as Vice President of MERS." Thus, the

Complaint actually alleges that Strauss wore multiple hats, serving

both as an employee of HSBC and an officer of MERS. Significantly,

the Complaint does not allege that such dual agency violates the

common law or any statute or applicable regulation.6   Accordingly,

the facts set forth in the Complaint actually describe a valid

assignment from MERS to HSBC.

          While this defective pleading is likely enough on its own

to doom the Wilsons' first six counts, it is not the only thing we

have to go on.   We also have available for consideration the text



     6
       Indeed, the Wilsons acknowledge the validity of such dual
agency in a footnote to their brief.

                                -18-
of the 2009 Assignment.           According to the Wilsons, "there is no

indication     that      Ms.    Straus[s]    executed      the    assignment       with

purported     authority        from    MERS."      This    statement      is   simply

incorrect:     the 2009 Assignment clearly identifies MERS as the

assignor and HSBC as the assignee.

             The 2009 Assignment's signature block, reproduced supra,

brooks no argument as to the identity and roles of the parties

thereto.    MERS is listed as the assignor and HSBC the assignee.                   To

make matters even more clear, Shelene Strauss's signature and

position of vice president appear in the signature block. Notably,

her   signature     is    found       underneath   printed       text    stating   the

assignment was being made "by" MERS.               In sum, the four corners of

the document show in no uncertain terms that Strauss executed it in

her capacity as a vice president of MERS.                 The Wilsons' claim that

this instrument was executed on behalf of HSBC is wholly without

merit.

             Nevertheless, the Wilsons press on, arguing that an

affidavit    from     HSBC     Vice    President   Jeffrey       Davis   establishes

Strauss executed the 2009 Assignment on behalf of HSBC, not MERS.7

The affidavit does no such thing.                Davis's affidavit, which HSBC

originally filed in the Massachusetts Land Court, states only that

Strauss has been an HSBC employee since January 2005, and that she


      7
        Although not incorporated into the Complaint, it is
appropriate for us to consider this affidavit as part of our
standing analysis. See McInnis-Misenor, 319 F.3d at 67.

                                          -19-
served as a vice president of HSBC on March 19, 2009.                          The

affidavit is silent as to the circumstances surrounding the 2009

Assignment's execution.        Contrary to what the Wilsons set forth in

their brief, the affidavit is entirely consistent with and does

nothing to disprove the Complaint's allegations that Strauss was a

dual agent of both HSBC and MERS.

            Indeed, the most that can be gleaned from the affidavit

and Complaint is that Strauss was an employee or agent of both HSBC

and MERS on March 19, 2009. The Wilsons themselves admit this sort

of arrangement is utilized "many times" in assigning mortgages.

The Wilsons do not argue there is anything illegal or untoward

about Strauss acting in such a dual capacity.

            This is just as well.              In Culhane we determined the

applicable Massachusetts statute, Mass. Gen. Laws ch. 183, § 54B,

"neither places restrictions on who may be elected as an officer of

the    assignor    nor    imposes    special     requirements     (say,    regular

employment) on who may serve as a vice president of an assignor

corporation." 708 F.3d at 294.          Significantly, we concluded that

a     remarkably   similar        mortgage     assignment   was    valid     under

Massachusetts      law,    even    though     the   individual    executing    the

assignment was appointed "a vice president of MERS . . . purely as

a matter of administrative convenience."              Id.

            There is no evidence in the record here as to the nature

or length of Strauss's association with MERS.               Yet, even had she


                                       -20-
been appointed as a vice president solely for purposes of this

assignment, this would make no difference. We said in Culhane that

while this type of practice "can be disparaged on policy grounds,

such policy judgments are for the legislature, not the courts."

Id.   Thus, the Wilsons' allegation that Strauss was also a vice

president of HSBC at the time of this assignment does nothing to

call into question the legality or validity of her executing it on

MERS's behalf.

          Moreover, Massachusetts statutory law has something to

say about this mortgage assignment. Mass. Gen. Laws ch. 183, § 54B

("Section 54B") pushes the Wilsons' position, already moribund in

light of our holdings in Culhane and Woods, over the brink.

Section 54B provides, in relevant part, that

          [an] assignment of [a] mortgage . . . if
          executed before a notary public . . . by a
          person purporting to hold the position of
          . . . vice president . . . of the entity
          holding such mortgage . . . shall be binding
          upon such entity.

Mass. Gen. Laws ch. 183, § 54B.

          Recognizing   the   danger   Section   54B   poses   to   their

position, the Wilsons attempt to get out from under its shadow by

urging us to find it inapplicable to the 2009 Assignment.             The

Wilsons begin their struggle by reiterating their contention that

the 2009 Assignment was void at the outset because it was no more

than HSBC's attempt to assign the mortgage to itself.          They then

argue simply that Section 54B "does not make an otherwise invalid

                                -21-
assignment valid" and, therefore, has no effect on the 2009

Assignment.    In rebuttal, HSBC turns the Wilsons' argument on its

head and takes the position that Section 54B actually renders the

assignment    "unassailable"    because   Strauss   executed   it    in   her

capacity as a vice president of MERS, in accordance with the

statutory language.

             Neither party argues Section 54B is ambiguous, and the

statutory language strikes us as quite clear.        In Culhane, too, we

found no need to depart from its plain language. 708 F.3d at 293-

94.       Furthermore,   the   Massachusetts   Appeals   Court      recently

addressed Section 54B in two recent unpublished opinions in which

the Appeals Court simply applied the statute as written.                  See

generally Jones v. Bank of New York, 84 Mass. App. Ct. 1123 (2013)

(finding that because an assistant vice president of Countrywide

Home Loans, Inc. had been authorized by a MERS corporate resolution

to execute assignments on its behalf, she "had authority to assign

[a] mortgage on behalf of MERS as a matter of law pursuant to G.L.

c. 183,    § 54B"); Adao v. Federal Nat'l Mortg. Ass'n, 84 Mass. App.

Ct. 1121 (2013) (citing Mass. Gen. Laws ch. 183, § 54B) (finding

that a mortgage holder that executes an assignment through a vice

president "is bound by it").      Because Section 54B is "unambiguous,

our function is to enforce the statute according to its terms."




                                   -22-
See Reading Co-Op. Bank v. Suffolk Constr. Co., 464 Mass. 543, 547-

48 (2013).8

          As we have said, the 2009 Assignment clearly shows that

Strauss signed it on behalf of MERS as its vice president.      The

instrument further demonstrates Strauss executed it in the presence

of a notary.   Even the Wilsons admit that Section 54B "say[s] that

once a person with purported authority executes a document in front

of the notary . . . the document can be recorded and is 'binding on

[such] entity.'"   See Mass. Gen. Laws ch. 183, § 54B.

          Here, the record leaves no doubt that Strauss purported

to execute the 2009 Assignment pursuant to her authority as a vice

president of MERS.    The plain language of Section 54B, from all

that appears to us in this record, would render that assignment

binding upon MERS.    See Culhane, 704 F.3d at 294 (concluding a

mortgage assignment that "adhered to" Section 54B's requirements

was valid under Massachusetts law).    An assignment binding on the

assignor is not, by definition, void.      The Wilsons have simply

failed to come forward with anything that indicates to us that

Section 54B should operate any differently here than it did in

Culhane, or that calls the 2009 Assignment's validity into question

under Massachusetts law.



     8
       The Wilsons have not argued that Section 54B is invalid or
that its operation here would deprive them of any right protected
by the United States Constitution or the Massachusetts Declaration
of Rights.

                                -23-
           Finally,    the    Wilsons'   allegations    that     the   2009

Assignment is "fraudulent" and thus, void, because it was "robo-

signed" are of no moment.     The Wilsons have not defined the term or

cited any authority showing it has any legal significance under

Massachusetts law.     This Court's own research has found none in

Massachusetts or in our Circuit. Moreover, it does not appear that

other jurisdictions have assigned a single definitive meaning to it

either.   Compare Reinagel v. Deutsche Bank Nat'l Trust Co., 735
F.3d 220, 223-24 (5th Cir. 2013) ("'Robo-signing' is the colloquial

term the media, politicians, and consumer advocates have used to

describe an array of questionable practices banks deployed to

perfect their right to foreclose in the wake of the subprime

mortgage crisis, practices that included having bank employees or

third-party contractors: (1) execute and acknowledge transfer

documents in large quantities within a short period of time, often

without the purported assignor's authorization and outside of the

presence of a notary certifying the acknowledgment, and (2) swear

out affidavits confirming the existence of missing pieces of loan

documentation, without personal knowledge and often outside the

presence of the notary."), with Ohio v. GMAC Mortg., LLC, 760 F.

Supp. 2d 741, 743 (N.D. Ohio 2011) ("Several national banks have

been   accused   of   using   robosigners--loosely     defined    as   bank

employees tasked with rapidly signing large numbers of affidavits

and legal documents asserting the bank's right to foreclose without


                                  -24-
the employees actually checking the documents to ensure their

accuracy--to fraudulently foreclose on homeowners during the recent

financial downturn."), and Attorney Grievance Comm'n of Maryland v.

Doe, 433 Md. 685, 688-89 (2013) ("Robo-signing is a term that most

often refers to the process of mass-producing affidavits for

foreclosures without having knowledge of or verifying the facts.")

(internal quotation marks and citation omitted).                We decline to

speculate    on    the   meaning     the   Wilsons   ascribe   to   the   term.

Accordingly, the bare allegation of "robo-signing" does nothing to

undermine the validity of the 2009 Assignment or render Section 54B

inapplicable.

             Summing it all up, there is no question that MERS held

the Wilsons' mortgage on March 19, 2009, as the Wilsons have not

challenged    its    acquisition      of   the   mortgage   through   the   2004

Assignment.       The Complaint and other record materials demonstrate

that the Wilsons have alleged, at most, that the 2009 Assignment is

potentially       voidable   under    Massachusetts    common   law.9       After

consideration of the entire record, we find that the Wilsons have

not alleged any facts which, if proven, would lead to a finding

that the 2009 Assignment was void. Accordingly, the Wilsons do not

have standing to assert their claims with respect to the 2009

Assignment.       Finally, because the record demonstrates the 2009


     9
       As the record indicates that the 2009 Assignment complies
with Section 54B, it is likely that it is valid and binding upon
MERS, which would foreclose even the claim that it is voidable.

                                       -25-
Assignment is not void, the 2011 Assignment is superfluous and of

no legal effect or significance with respect to this case.10               We

thus affirm the district court's dismissal of Counts I through VI.

C.   Promissory Estoppel (Count VII)

            Count VII alleges promissory estoppel against HSBC.

Massachusetts law is clear with respect to the elements of that

claim.     A plaintiff must allege and prove "(1) a representation

intended to induce reliance on the part of a person to whom the

representation is made; (2) an act or omission by that person in

reasonable reliance on the representation; and (3) detriment as a

consequence of the act or omission." Sullivan v. Chief Justice for

Admin. & Mgmt. of Trial Court, 448 Mass. 15, 27-28 (2006).                The

district    court   dismissed   this   count   in    accordance   with   Rule

12(b)(6) after determining the Wilsons "fail[ed] to proffer even

the basic elements of promissory estoppel, most notably some sort

of promise and detrimental reliance."11             On appeal, the Wilsons




      10
       The Wilsons intimate in their brief that the 2011 Assignment
can only be explained by HSBC's recognition that the 2009
Assignment was invalid, as they note that the 2011 Assignment does
not indicate that it "is confirmatory in any respect." However, it
seems reasonably clear to this Court that the 2011 Assignment was
made as a prophylactic "belt and suspenders" response to the 2011
Consent Order and was intended to assure that HSBC had acquired
good title by curing any potential defect in the 2009 Assignment.
      11
       The court also noted that the Wilsons were attempting to
ground their cause of action in an agreement between HSBC and the
government, rendering the Wilsons incidental beneficiaries who do
not have standing to sue for an alleged breach of that agreement.

                                   -26-
contend they have sufficiently set forth the elements of promissory

estoppel.

            First, the Wilsons argue that HSBC did not comply with

the requirements contained within the Statutory Power of Sale with

respect to their mortgage.          In their view, HSBC violated those

terms when it attempted to foreclose without actually holding the

mortgage.   This argument may be quickly disposed of, as it clearly

depends entirely on the supposition that the 2009 Assignment is

void. Having already considered and rejected this proposition, the

argument is similarly unavailing here.

            The Wilsons' remaining argument, as set forth in their

brief, is that HSBC represented to them it would review their

application for a mortgage modification in accordance with "HAMP-

like    procedures,"    but   instead    offered   them     a    "non-HAMP-like

modification requiring a 40% downpayment [sic]."                    Rather than

alleging an explicit promise or representation from HSBC, the

Complaint   brings     up   the   2011   Consent   Order,       claiming   it   is

"[i]mplicit in" the Order that HSBC would "review loan modification

applications in accordance with HAMP-like procedures," and that a

40% down payment is "not required under HAMP procedures."12                     The


       12
       The Wilsons also allege that HSBC violated HAMP by failing
to inform them of any action taken with respect to their loan
modification application. This allegation is curious in light of
their claim that HSBC is requiring a 40% down payment as a
condition of any modification. Regardless, we fail to see how this
allegation lends any support to the Wilsons' averment that Count
VII adequately alleges the elements of promissory estoppel.

                                     -27-
Wilsons' ultimate position appears to be that the Consent Order is

a promise from HSBC to the government, which is functionally

equivalent to a direct promise from HSBC to them.       Under this

logic, their argument must be that HSBC is bound to extend a loan

modification offer that complies with HAMP requirements and is

estopped from requiring a 40% down payment as a precondition for

loan modification.13

          For its part, HSBC urges us to uphold the district

court's dismissal of Count VII.   In its view, the Wilsons' claim

for promissory estoppel is based upon either the Consent Order, the

procedures of HAMP itself, or both.   With respect to the Consent

Order, HSBC contends it may not serve as the basis for a promissory

estoppel claim because the Order, by its very terms, does not

confer "any benefit or any legal or equitable right, remedy or

claim" upon any person or entity that is not a party thereto.   As

for the Wilsons' attempt to rely on HAMP, HSBC argues first that

there is nothing in the Complaint to indicate whether the Wilsons'

loan is subject to HAMP at all and, further, that homeowners do not


     13
        The Wilsons' brief also reiterates allegations from one of
their earlier counts addressing the 2009 Assignment which alleges
HSBC agreed to "conduct the foreclosure sale on the terms of the
Power of Sale in the mortgage" and that "[i]mplict in this contract
is an agreement by [HSBC] that all documents recorded by [HSBC]
relative to this [m]ortgage shall be free from fraud and shall be
reliable."    These allegations have nothing to do with and are
irrelevant to the Wilsons' request for a loan modification in 2012.
They relate only to the Wilsons' claims about the 2009 Assignment,
which we have already determined the Wilsons lack standing to
pursue.

                               -28-
have a private cause of action under HAMP.14 At bottom, HSBC posits

that the Complaint "simply fails to identify any promise made by

[HSBC] to the [Wilsons] relative to the [Wilsons'] efforts to

obtain a loan modification" and, therefore, they have failed to set

forth a claim for promissory estoppel.

              Our review of the Complaint shows that none of the

allegations contain even the barest hint that HSBC made any sort of

promise or representation to the Wilsons as to how it would handle

their application for a loan modification.             This is fatal to the

Wilsons' promissory estoppel claim unless they are able to utilize

HSBC's agreement with the government as set forth in the Consent

Order as a stand-in for a direct representation made to them by

HSBC.       The Wilsons do not cite any authority--and we can find

none--in support of this novel proposition.            Accordingly, we need

not discuss the substance of the Consent Order beyond noting that

the Wilsons are not a party to it.          Put simply, "borrowers are not

third-party beneficiaries of agreements between mortgage lenders

and the government."        MacKenzie v. Flagstar Bank, FSB, 738 F.3d
486,    491   (1st   Cir.   2013)   (adopting   this   reasoning   from   the

Massachusetts District Court).          Therefore, the Wilsons may not




       14
       We need not and do not consider whether HAMP imposes any
requirements with respect to the Wilsons' mortgage because the
Wilsons have not raised or argued this issue themselves. Any such
potential argument, therefore, has been waived.

                                     -29-
utilize the Consent Order to make up for the absence of any promise

or representation to them by HSBC.

           In   the   absence    of   any    allegation   of    a   promise   or

representation to them by HSBC, the Wilsons' Complaint fails to set

forth a claim for promissory estoppel.          The district court did not

err in dismissing Count VII.

D.   Injunctive Relief (Count VIII)

           Count VIII is styled as a request for injunctive relief.

The district court dismissed this count as well, characterizing it

as "merely a remedial measure disguised as a cause of action which

would only be relevant if this Court held in Plaintiffs' favor on

any of the previous counts enumerated herein."                 On appeal, the

Wilsons make only a cursory argument that the count should be

reinstated along with the rest of the complaint, as the request for

injunctive relief flows from the allegations therein. It is enough

to say that we agree wholeheartedly with the district court's

rationale for dismissal.        As we uphold the dismissal of the first

seven counts, it inevitably follows that the Wilsons are not

entitled to an injunction under any circumstances, and the district

court correctly dismissed this count.

                                 CONCLUSION

           Under Massachusetts law, homeowners in the Wilsons'

position only have standing to challenge a prior assignment of

their mortgage on the limited grounds that the assignment was void.


                                      -30-
After careful review, we conclude the Wilsons have not set forth

any potentially meritorious claim that the 2009 Assignment is void.

Indeed, everything the Wilsons have put before us gives us no

reason to question the validity of the 2009 mortgage transfer from

MERS to HSBC.   We also conclude that the Wilsons' Complaint fails

to set out a claim for promissory estoppel, and that their claim

for injunctive relief fails as well.

           Although the Wilsons set forth troubling allegations that

HSBC did not follow proper foreclosure procedures even after entry

of the Consent Order and the 2011 Assignment, we have no cause to

conduct an inquiry into those activities within the context of this

case.   Further, if the Wilsons have complaints about the mortgage

assignment procedures used here, any requests for redress must be

directed to the Legislature.

           For the foregoing reasons, the district court's dismissal

of the Wilsons' Complaint is affirmed.




                                -31-